Case 3:14-cv-01256-TJC-PDB Document 97 Filed 10/14/20 Page 1 of 2 PageID 615




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION


   UNITED STATES OF AMERICA,
   Ex. rel. 84PARTNERS LLC,

               Plaintiff,
   v.                                             Case No. 3:14-cv-1256-J-32PDB

   GENERAL DYNAMICS ELECTRIC
   BOAT CORP. and HUNTINGTON
   INGALLS INDUSTRIES,
   NEWPORT NEWS SHIPBUILDING
   DIVISION,

               Defendants.


                                     ORDER

         This False Claims Act, 31 U.S.C. § 37291 et seq., case came before the

   Court on Defendants General Dynamics Electric Boat Corp. and Hunting

   Ingalls Industries, Newport News Shipbuilding Division’s motions to dismiss

   (Docs. 60, 61). Relator 84Partners LLC filed a memorandum in opposition to

   both motions (Doc. 73) and the Government filed a statement of interest (Doc.

   72). Defendants filed replies in support of their motions to dismiss (Docs. 77,

   78), 84Partners filed a sur-reply (Doc. 88), and General Dynamics Electric Boat

   Corp. filed a response to 84Partners’ sur-reply (Doc. 91). The Court held a

   telephone hearing on the motions on October 6, 2020, the record of which is

   incorporated by reference. For the reasons stated on the record, it is hereby
Case 3:14-cv-01256-TJC-PDB Document 97 Filed 10/14/20 Page 2 of 2 PageID 616




           ORDERED:

            1. Defendants’ Motions to Dismiss (Docs. 60, 61) are GRANTED. The

               Amended Complaint (Doc. 52) is dismissed without prejudice.

            2. Relator 84Partners shall have until November 23, 2020 to file a

               second amended complaint.

            3. Defendants shall have until January 8, 2021 to file motions to

               dismiss the second amended complaint.

            4. If Defendants elect to file motions to dismiss, 84Partners shall file

               its response to the motions no later than February 8, 2021.

            5. The parties are not required to file a Case Management Report

               until the Court rules on the motions to dismiss.

         DONE AND ORDERED in Jacksonville, Florida the 14th day of

   October, 2020.




                                                    TIMOTHY J. CORRIGAN
                                                    United States District Judge


   tn
   Copies:
   Counsel of record




                                          2
